511 So. 2d 248 (1987)
Ex parte David Larry NELSON.
(Re: David Larry Nelson
v.
State).
86-528.
Supreme Court of Alabama.
July 10, 1987.
William M. Dawson, Birmingham, for petitioner.
Don Siegelman, Atty. Gen. and Helen P. Nelson and William D. Little, Asst. Attys. Gen., for respondent.

PETITION FOR WRIT OF CERTIORARI TO THE COURT OF CRIMINAL APPEALS
BEATTY, Justice.
Having considered the record and briefs in this case, 511 So. 2d 225 (Ala.Cr.App. 1986), the Court holds that the judgment of the Court of Criminal Appeals must be, and it is hereby, affirmed.
AFFIRMED.
MADDOX, JONES, ALMON, SHORES, ADAMS, HOUSTON and STEAGALL, JJ., concur.